Exhibit 23.1Consent of Independent Registered Public Accounting Firm CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1 of our report dated March 14, 2011 with respect to the audited consolidated financial statements of Bluegate Corporation for the years ended December 31, 2010 and 2009. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MALONEBAILEY, LLP MALONEBAILEY, LLP www.malone-bailey.com Houston, Texas March 28, 2011 58
